          Case 1:17-cr-02012-JMC Document 69 Filed 02/11/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,                                           Case No. 1:17-cr-2012-JMC

v.

ALAN WEBER,

       Defendant.


             ORDER DIRECTING GOVERNMENT TO FILE A RESPONSE

       Defendant Alan Weber seeks early termination of the term of supervised probation

previously imposed by the Court. On June 21, 2018, the Court sentenced Defendant to fifteen

months of home detention and electronic monitoring and three years of supervised probation.

Defendant has completed approximately two years and seven months of his term of supervised

probation.   United States Probation and Pretrial Services does not oppose the motion. The

government takes no position and defers to Defendant’s probation officer.

       The Court ORDERS the government to file a response to Defendant’s motion on or before

February 18, 2021. In 18 U.S.C. § 3553(a)(6), Congress directed district courts to consider the

need to avoid unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct in determining a sentence. In its response, the government

shall explain how the proposed modification of Defendant’s sentence comports with that statutory

provision. It would be particularly helpful if the government could direct the Court to other cases

in this district where a Defendant who engaged in substantially similar conduct received initial

leniency in the form of home confinement and supervised probation and still received an early

termination of the term of supervised probation.
 Case 1:17-cr-02012-JMC Document 69 Filed 02/11/21 Page 2 of 2




IT IS SO ORDERED.



                                        Entered for the Court
                                        this the 11th day of February, 2021

                                        /s/ Joel M. Carson III______
                                        Joel M. Carson III
                                        United States Circuit Judge
                                        Sitting by Designation




                               2
